               Case 21-10993-CSS        Doc 6    Filed 07/12/21     Page 1 of 1


                       UNITED STATES DEPARTMENT OF JUSTICE
                       OFFICE OF THE UNITED STATES TRUSTEE
                                DISTRICT OF DELAWARE
                          J. CALEB BOGGS FEDERAL BUILDING
                       844 KING STREET, SUITE 2207, LOCKBOX 35
                             WILMINGTON, DELAWARE 19801
                         PHONE (302) 573-6491 / FAX (302) 573-6497

ANDREW R. VARA                                     T. PATRICK TINKER
UNITED STATES TRUSTEE                              ASSISTANT U.S. TRUSTEE


REQUEST BY THE UNITED STATES TRUSTEE TO THE CLERK OF BANKRUPTCY
COURT TO SCHEDULE A SECTION 341(a) MEETING IN A CHAPTER 11 CASE
______________________________________________________________________________

ATTENTION: 341(a) NOTICE CLERK - CHAPTER 11

Pursuant to Section 341(a) of the U.S. Bankruptcy Code, please schedule a meeting of creditors
for the following case:

DEBTORS:               Something Sweet Acquisition, Inc.
                       Something Sweet, Inc.

CASE NO:               21-10992 (CSS)
                       21-10993 (CSS)

DATE:                  August 4, 2021

TIME:                  1:00 p.m. (ET)

LOCATION:              THIS MEETING MAY BE HELD TELEPHONICALLY
                       J. Caleb Boggs Federal Building
                       844 King Street
                       3rd Floor, Room 3209
                       Wilmington, DE 19801

By: /s/ Benjamin Hackman
Benjamin A. Hackman
Trial Attorney

Dated: July 12, 2021

PLEASE NOTE THAT THE 341(a) MEETING HAS BEEN SCHEDULED WITHIN THE
TIME REQUIRED BY RULE 2003, FEDERAL RULES OF BANKRUPTCY
PROCEDURE. IF YOU ARE UNABLE TO COMPLY WITH THE NOTICE
REQUIREMENT OF THIS RULE, PLEASE ADVISE IMMEDIATELY.

cc: David Klauder (Debtors’ proposed counsel)
